DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi (US 20170185354) and in view of Adler (US 20110296123) and further in view of Rose (US 20160335006)

Claim 1.  Doshi discloses A memory system (e.g., system 100, Fig. 1, 0013), comprising:

a non-volatile memory device storing data (e.g., storage devices 122, 0014 Fig. 1); and
a controller coupled to the non-volatile memory device, configured to control read, program or erase operations (e.g., storage device 120 may include a controller 124, 0014 Fig. 1; atomic write transaction, 0011, Fig. 1) and 

the controller including a first table regarding logical-to- physical (L2P) map information for the data stored in the non-volatile memory device (e.g., a transaction-specific logical-to-physical (L2P) indirection table may be created by logic and/or features of controller 124 for mapping the data for each of the asynchronous write operations to respective physical memory addresses, 0019, Fig. 1; data may be read and written in blocks and a mapping or location information for the blocks may be kept in transaction table(s) 126-1 and/or primary table 126-2, 0024), 

wherein the first table is updated when data is programmed in the non-volatile memory device (e.g., logical-to-physical (L2P) indirection table may be created by logic and/or features of controller 124 for mapping the data for each of the asynchronous write operations to respective physical memory addresses.  The transaction-specific L2P indirection table is stored in memory 126 with transaction table(s) 126-1…. Primary table 126-2 may map data written to storage memory device(s) 122 for write operations received to physical memory addresses., 0019 Fig. 1; controller 124 may update the primary L2P indirection table included in primary tables 126-2 of memory 126 to indicate the L2P mapping of data included in the multi-block write operations, 0038),

wherein, a data group, including plural data pieces, and commit information, indicating an end of the data group, received from a host are collectively programmed (e.g., an indication of a completion of the disjointed atomic write transaction may be received by controller 124 from the source of the multi-block write transaction request, 0019;  FIG. 2 at 260, may be a Commit(W) command sent from the application with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034),

 the controller is configured to read at least one L2P map information from the first table, store the at least one L2P map information to a second table (e.g., Responsive to receiving Commit(W) command from application(s) 117, logic and/or features of controller 124 at 350 may use the transaction-specific L2P indirection table to update a primary L2P indirection table included in primary table 126-2 maintained in memory 126.  Following this update, logic and/or features of controller 124 may then send a Commit_Complete(W) response to indicate that the data for the six multi-block write operations has been successfully stored to storage memory device(s) 122., 0042 Fig. 1; application(s) 117 does not have to wait for completion of all the write operations, 0043).

Doshi does not disclose, but Adler discloses
	before the at least one of plural data pieces is programmed in the non-volatile memory device (e.g., Host write requests to logical and physical addresses associated with a segment being flushed may be halted while the segment is flushed.  The host 12 is prevented from writing to LAAs and/or PAAs of the flash memory 22, which are being backed up during the flush events.  This prevents writing to certain LAAs and PAAs of the flash memory 22 while the mapping associations for the LAAs and PAAs are being backed up in the backup LUT 52., 0068).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated (see Adler, 0066).

Doshi in view of Adler does not disclose, but Rose discloses
	a second table; while, in the non-volatile memory; wherein the at least one L2P map information corresponds to at least one of the plurality of data pieces in the data group, which has been programmed in the non-volatile memory device (e.g., the data is not buffered in the volatile memory 240 for any appreciable time but instead is written immediately to the memory array 230 as required by the FUA write command. Concurrently, completions of these memory page program commands are counted and recorded. The NAND channel controller 224 writes metadata relating to the memory page program commands for the new data to a Logical to Physical (L2P) log 246 in the volatile memory 240. The L2P log 246 is used to update an L2P table copy 244 held in the volatile memory 240. , 0021 Fig. 3; Once all of the memory page program commands are successfully completed and the updates to the L2P log 246 are written, a completion status for the FUA write command is scheduled for transmission back to the host computer system., 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of the L2P table 248 may be read and written to L2P table copy 244 in volatile memory 240, and then updates from the L2P log 246 may be applied to the L2P table copy 244 at 570. At 580 the updated L2P table copy 244 is written to the L2P table 248 in the memory array 230 and normal operation of the SSD 200 is resumed at 590.(see Rose, 0026 Fig 5), for improving write performance while maintaining data integrity in the event of a power failure (0001, 0010).


Claim 2. Doshi discloses  wherein the controller is configured based on the second table when the commit information is not processed (e.g., canceling or ending the disjointed atomic write transaction may be received before a completion indication is received, 0020; before the data is committed to storage to storage memory, 0037).

Doshi does not disclose, but Adler discloses
	to roll back the first table (e.g., when power is lost, the data storage systems restore the LUT to a state prior to a time when the loss in power occurred., 0038).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated (see Adler, 0066).

Claim 3. Doshi discloses wherein the commit information is processed when the plural data pieces of the data group are completely programmed in the non-volatile memory device (e.g., FIG. 2 at 260, may be a Commit(W) command sent from the application with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034).

Claim 4, Doshi discloses wherein the commit information is not processed when an abort information is input from the host (e.g., n indication of canceling or ending the disjointed atomic write transaction may be received before a completion indication is received, 0020).

Claim 5. Doshi discloses wherein the commit information is not processed when sudden power off (SPO) occurs (e.g., loss of primary power or a power-fail event to storage device 120 before the data is committed to storage to storage memory device(s) 122, 0037).

Claim 6. Doshi discloses wherein the controller includes a volatile memory configured to store the first table and the second table respectively (e.g., memory 126 arranged to maintain transaction table(s) 126-1 may include volatile types of memory., 0044), 

and the controller is further configured to store the second table in the non-volatile memory device before sudden power off (SPO) occurs (e.g., power-fail event … the transaction-specific L2P indirection table may also be stored to a non-volatile memory using auxiliary power, 0045).

Claim 7. Doshi discloses wherein the controller is configured to receive abort information input from the host (e.g., Responsive to the Cancel(W), 0036)and 

roll back the first table based on the second table in response to the abort information (e.g., the transaction-specific L2P indirection table is not used to update the primary L2P indirection table responsive to the canceling or ending indication, 0020; once power is restored to storage device 120, the transaction-specific L2P indirection table may then be written or loaded back to volatile memory portions of memory 126 and used to update the primary L2P indirection table, 0045).

Claim 8. Doshi discloses A method for operating a memory system (e.g., FIG. 1, system 100 includes a host computing platform 110 coupled to a storage device 120, 0013), comprising:

loading a first table regarding logical-to-physical (L2P) map information for data stored in a non-volatile memory device (e.g., a transaction-specific logical-to-physical (L2P) indirection table may be created by logic and/or features of controller 124 for mapping the data for each of the asynchronous write operations to respective physical memory addresses, 0019, Fig. 1; data may be read and written in blocks and a mapping or location information for the blocks may be kept in transaction table(s) 126-1 and/or primary table 126-2, 0024);

receiving a write request and a data group input from a host, wherein the data group includes plural data pieces to be collectively programmed in the non-volatile memory device (e.g., an indication of a completion of the disjointed atomic write transaction may be received by controller 124 from the source of the multi-block write transaction request, 0019;  FIG. 2 at 260, may be a Commit(W) command sent from the application with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034); and

copying at least one L2P map information from the first table, to a second table (e.g., copy-and-update, 0012; Responsive to receiving Commit(W) command from application(s) 117, logic and/or features of controller 124 at 350 may use the transaction-specific L2P indirection table to update a primary L2P indirection table included in primary table 126-2 maintained in memory 126.  Following this update, logic and/or features of controller 124 may then send a Commit_Complete(W) response to indicate that the data for the six multi-block write operations has been successfully stored to storage memory device(s) 122., 0042 Fig. 1; application(s) 117 does not have to wait for completion of all the write operations, 0043).

Doshi does not disclose, but Adler discloses
	before the at least one of plural data pieces is programmed in the non-volatile memory device (e.g., Host write requests to logical and physical addresses associated with a segment being flushed may be halted while the segment is flushed.  The host 12 is prevented from writing to LAAs and/or PAAs of the flash memory 22, which are being backed up during the flush events.  This prevents writing to certain LAAs and PAAs of the flash memory 22 while the mapping associations for the LAAs and PAAs are being backed up in the backup LUT 52., 0068).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated (see Adler, 0066).

Doshi in view of Adler does not disclose, but Rose discloses
	a second table; in the non-volatile memory; wherein the at least one L2P map information corresponds to at least one of the plurality of data pieces in the data group, which has been programmed in the non-volatile memory device (e.g., the data is not buffered in the volatile memory 240 for any appreciable time but instead is written immediately to the memory array 230 as required by the FUA write command. Concurrently, completions of these memory page program commands are counted and recorded. The NAND channel controller 224 writes metadata relating to the memory page program commands for the new data to a Logical to Physical (L2P) log 246 in the volatile memory 240. The L2P log 246 is used to update an L2P table copy 244 held in the volatile memory 240. , 0021 Fig. 3; Once all of the memory page program commands are successfully completed and the updates to the L2P log 246 are written, a completion status for the FUA write command is scheduled for transmission back to the host computer system., 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of the L2P table 248 may be read and written to L2P table copy 244 in volatile memory 240, and then updates from the L2P log 246 may be applied to the L2P table copy 244 at 570. At 580 the updated L2P table copy 244 is written to the L2P table 248 in the memory array 230 and normal operation of the SSD 200 is resumed at 590.(see Rose, 0026 Fig 5), for improving write performance while maintaining data integrity in the event of a power failure (0001, 0010).


Claim 9. Doshi discloses wherein the data group includes commit information indicating an end of the data group (e.g., FIG. 2 at 260, may be a Commit(W) command sent from the application with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034).

Claim 10.  Doshi discloses
second table when the commit information is not processed (e.g., canceling or ending the disjointed atomic write transaction may be received before a completion indication is received, 0020; before the data is committed to storage to storage memory, 0037).

Doshi does not disclose, but Adler discloses
	rolling back the first table based on the (e.g., when power is lost, the data storage systems restore the LUT to a state prior to a time when the loss in power occurred., 0038).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated (see Adler, 0066).

Claim 11 is rejected for reasons similar to claim 3 above.
Claim 12 is rejected for reasons similar to claim 4 above.
Claim 13 is rejected for reasons similar to claim 5 above.

Claim 14. Doshi discloses wherein the first table is updated after the at least one of the plural data pieces is programmed in the non-volatile memory device (e.g., controller 124 may store data for each asynchronous write operation directly to storage memory device(s) 122.  For these second examples, following the storing of the data at physical memory addresses for storage memory device(s) 122, a transaction-specific logical-to-physical (L2P) indirection table may be created by logic and/or features of controller 124 for mapping the data for each of the asynchronous write operations to respective physical memory addresses, 0019).

Claim 15. Doshi discloses wherein the copying of the at least one L2P map information includes:
reading the at least one L2P map information from the first table, which corresponds to at least one of the plural data pieces in the data group; and storing the at least one L2P map information to the second table (e.g., controller 124 may update the primary L2P indirection table included in primary tables 126-2 of memory 126 to indicate the L2P mapping of data included in the multi-block write operations received from application(s) 117, 0038; ; transaction-specific L2P indirection table to update a primary L2P indirection table included in primary table 126-2 maintained in memory 126, 0042; application(s) 117 does not have to wait for completion of all the write operations, 0043).

Doshi does not disclose, but Adler discloses
	before the at least one of plural data pieces is programmed in the non-volatile memory device (e.g., Host write requests to logical and physical addresses associated with a segment being flushed may be halted while the segment is flushed.  The host 12 
is prevented from writing to LAAs and/or PAAs of the flash memory 22, which are being backed up during the flush events.  This prevents writing to certain LAAs and PAAs of the flash memory 22 while the mapping associations for the LAAs and 
PAAs are being backed up in the backup LUT 52., 0068).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated (see Adler, 0066).


Claim 16 is rejected for reasons similar to claim 6 above.
Claim 17 is rejected for reasons similar to claim 7 above.

Claim 18.  Doshi discloses A memory system (e.g., FIG. 1, system 100 includes a host computing platform 110 coupled to a storage 
device 120, 0013), comprising:
a non-volatile memory device storing data (e.g., storage devices 122, 0014 Fig. 1); and
a controller coupled to the non-volatile memory device and configured to control read, program or erase operations (e.g., storage device 120 may include a controller 124, 0014 Fig. 1; atomic write transaction, 0011, Fig. 1), 
the controller storing a first table in a volatile memory device, wherein the first table includes logical-to-physical (L2P) map information for the data stored in the non-volatile memory device (e.g., a transaction-specific logical-to-physical (L2P) indirection table may be created by logic and/or features of controller 124 for mapping the data for each of the asynchronous write operations to respective physical memory addresses, 0019, Fig. 1; data may be read and written in blocks and a mapping or location information for the blocks may be kept in transaction table(s) 126-1 and/or primary table 126-2, 0024),
wherein the controller receives a data group, including plural data pieces, input from a host, and programs the data group in the non-volatile memory device collectively (e.g., an indication of a completion of the disjointed atomic write transaction may be received by controller 124 from the source of the multi-block write transaction request, 0019;  FIG. 2 at 260, may be a Commit(W) command sent from the application 
with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034), and
wherein the controller is configured to copy at least one L2P map information from the first table, to a second table (e.g., Responsive to receiving Commit(W) command from application(s) 117, logic and/or features of controller 124 at 350 may use the transaction-specific L2P indirection table to update a primary L2P indirection table included in primary table 126-2 maintained in memory 126.  Following this update, logic and/or features of controller 124 may then send a Commit_Complete(W) response to indicate that the data for the six multi-block write operations has been successfully stored to storage memory device(s) 122., 0042 Fig. 1; application(s) 117 does not have to wait for completion of all the write operations, 0043).

Doshi does not disclose, but Adler discloses
	before the at least one of plural data pieces is programmed in the non-volatile memory device (e.g., Host write requests to logical and physical addresses associated with a segment being flushed may be halted while the segment is flushed.  The host 12 is prevented from writing to LAAs and/or PAAs of the flash memory 22, which are being backed up during the flush events.  This prevents writing to certain LAAs and PAAs of the flash memory 22 while the mapping associations for the LAAs and PAAs are being backed up in the backup LUT 52., 0068).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated (see Adler, 0066).

Doshi in view of Adler does not disclose, but Rose discloses
	a second table; in the non-volatile memory; wherein the at least one L2P map information corresponds to at least one of the plurality of data pieces in the data group, which has been programmed in the non-volatile memory device (e.g., the data is not buffered in the volatile memory 240 for any appreciable time but instead is written immediately to the memory array 230 as required by the FUA write command. Concurrently, completions of these memory page program commands are counted and recorded. The NAND channel controller 224 writes metadata relating to the memory page program commands for the new data to a Logical to Physical (L2P) log 246 in the volatile memory 240. The L2P log 246 is used to update an L2P table copy 244 held in the volatile memory 240. , 0021 Fig. 3; Once all of the memory page program commands are successfully completed and the updates to the L2P log 246 are written, a completion status for the FUA write command is scheduled for transmission back to the host computer system., 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of the L2P table 248 may be read and written to L2P table copy 244 in volatile memory 240, and then updates from the L2P log 246 may be applied to the L2P table copy 244 at 570. At 580 the updated L2P table copy 244 is written to the L2P table 248 in the memory array 230 and normal operation of the SSD 200 is resumed at 590.(see Rose, 0026 Fig 5), for improving write performance while maintaining data integrity in the event of a power failure (0001, 0010).


Claim 19. Doshi discloses wherein the data group includes commit information indicating an end of the data group (e.g., FIG. 2 at 260, may be a Commit(W) command sent from the application with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034).

 based on the second table when the commit information is not processed  (e.g., canceling or ending the disjointed atomic write transaction may be received before a completion indication is received, 0020; before the data is committed to storage to storage memory, 0037).

Doshi does not disclose, but Adler discloses
	and the controller is configured to roll back the first table (e.g., when power is lost, the data storage systems restore the LUT to a state prior to a time when the loss in power occurred., 0038).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated (see Adler, 0066).

Claim 20 is rejected for reasons similar to claim 7 above.


Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
For claims 1, 8 and 18, Applicant argues that that the cited references do not disclose the amended limitations.  The Office disagrees.
	Specifically, Doshi in view of Adler does not disclose, but Rose discloses
	a second table; while, in the non-volatile memory; wherein the at least one L2P map information corresponds to at least one of the plurality of data pieces in the data group, which has been programmed in the non-volatile memory device (e.g., the data is not buffered in the volatile memory 240 for any appreciable time but instead is written immediately to the memory array 230 as required by the FUA write command. Concurrently, completions of these memory page program commands are counted and recorded. The NAND channel controller 224 writes metadata relating to the memory page program commands for the new data to a Logical to Physical (L2P) log 246 in the volatile memory 240. The L2P log 246 is used to update an L2P table copy 244 held in the volatile memory 240. , 0021 Fig. 3; Once all of the memory page program commands are successfully completed and the updates to the L2P log 246 are written, a completion status for the FUA write command is scheduled for transmission back to the host computer system., 0021).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of the L2P table 248 may be read and written to L2P table copy 244 in volatile memory 240, and then updates from the L2P log 246 may be applied to the L2P table copy 244 at 570. At 580 the updated L2P table copy 244 is written to the L2P table 248 in the memory array 230 and normal operation of the SSD 200 is resumed at 590.(see Rose, 0026 Fig 5), for improving write performance while maintaining data integrity in the event of a power failure (0001, 0010).

Applicant’s arguments for dependent claims 2-7, 9-17, 19-20 are based on their respective base independent claims 1, 8, 18, which are addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135